Applicant's arguments filed on 3/18/2022 have been fully considered but they are not persuasive.
Examiner respectfully disagrees with Applicants argument that “That is, these beams 720a-h are not preconfigured by the base station for a specific UE. Further, in Islam, the base station sends the command 710 associated with beam modification to the UE via RRC signaling. That is, in Islam, the command 710 sent via RRC is beam modification. It is used to modify what kind of communication the configured beam is
used for, not to configure a beam group” because In Islam et al. the base station 702 may generate the command 710 to indicate a plurality of beam indexes. In one aspect, the base station 702 may generate the command 710 to indicate one or more channels. In one aspect, the base station 702 may generate the command 710 to indicate a corresponding channel(s) to which each beam index of the plurality of beam indexes is applicable. That is, the base station 702 may generate the command 710 to indicate a plurality of beam indexes and a plurality of channels, and the command 710 may indicate a corresponding channel (or channel group) for each beam index of the plurality of beam indexes. (See also Fig. 7 illustrating the command 710 being transmitted to the specific UE 704)  The UE 704 may receive, from the base station 702, the command 710. In response to the command 710, the UE 704 communicate on at least one channel with the base station 702 through the at least one beam corresponding to the at least one beam index indicated by the command 710. For example, the UE 704 may switch the current serving beam 720e at the UE 704 to the selected fourth beam 720d after receiving the command 710. 704 may communicate with the base station 702 through the selected fourth beam 720d.
Examiner respectfully disagrees with Applicants argument that “However, according to claim 1, the beam group is a beam group pre-configured by the network device to the terminal device through a high-level signaling. That is, in claim 1, the
beam group is pre-configured through a high-level signaling, and the high-level signaling includes information of multiple beams, which is essentially different from the command 710 sent via the RRC as that in Islam“ ….“As stated above, the command 710 in Islam is essentially different from the high-level signaling defined in claim 1. According to the method of claim 1, because the beam group is configured through high-level signaling, different UEs can be configured with the same beam group or with different beam groups” because RRC signaling is the high-level signaling.

/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416